Title: From James Madison to Richard Harrison, 14 April 1804 (Abstract)
From: Madison, James
To: Harrison, Richard


14 April 1804, Department of State. “The Secretary of State presents his respects to the Auditor and encloses him a letter from Mr. Savage Agent of the U. States at Jamaica, with sundry documents explanitory of his accounts. The Secretary of State will thank the Auditor for an intimation of the result of these explanations in order that may be communicated to Mr. Savage as soon as convenient.”
